DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Claim Objections
Claims 7 and 11-13 are objected to because of the following informalities:
In claim 7, line 14: “wherein” should apparently read --wherein when--.
In claim 7, line 16: “the cartridge” should apparently read --the dry fragrance cartridge--.
In claim 7, line 17: “the cartridge” should apparently read --the dry fragrance cartridge--.
In claim 11, line 4: “the cartridge” should apparently read --the dry fragrance cartridge--.
In claim 12, line 4: “the cartridge” should apparently read --the dry fragrance cartridge--.
In claim 12, line 6: “the cartridge” should apparently read --the dry fragrance cartridge--.
In claim 13, line 17: “wherein” should apparently read --wherein when--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the movements" in line 3, “the movement signals” in line 10, and “the dry anti-motion sickness fragrance” in line 14.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 also recites the limitation “an anti-nausea dry fragrance cartridge each having a cartridge housing” in lines 4-5.  It is not clear if this is meant to indicate a single cartridge or multiple cartridges.
Claim 1 also recites the limitation “the movement” in line 10.  There is insufficient antecedent basis for this limitation in the claim, as the claim previously recites movements.

Claim 2 recites the limitation “the anti-motion sickness fragrance” in line 3.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 previously recites a dry anti-motion sickness fragrance.
Claim 4 recites the limitation “the anti-motion sickness fragrance” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 previously recites a dry anti-motion sickness fragrance.
Claims 2-6 are rejected by virtue of their dependence upon at least one rejected base claim.
Claim 7 recites the limitations "the movements" in line 7, “the road” in line 15, and “the dry nausea dry fragrance molecules” in lines 16-17.  There is insufficient antecedent basis for these limitations in the claim.  The latter limitation has been taken herein to be the same as the previously recited anti-nausea dry fragrance molecules.
Claim 8 recites the limitation “the anti-motion sickness fragrance” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitations "the first cartridge" in line 4 and “the dry anti-motion sickness fragrance” in lines 5-6.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitations “the anti-motion sickness fragrance” in lines 3-4, "the first cartridge" in line 8, and “the dry anti-motion sickness fragrance” in lines 9-10.  There is insufficient antecedent basis for these limitations in the claim.
12 recites the limitation “the high nausea level input” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-12 are rejected by virtue of their dependence upon at least one rejected base claim.
Claim 13 recites the limitations "the movements" in line 7, “the nausea group” in line 18, and “the dry anti-motion sickness fragrance” in line 21.  There is insufficient antecedent basis for these limitations in the claim.  The latter limitation also appears in claim 16 (lines 5-6), which may need to be amended in kind.
Claims 14-18 are rejected by virtue of their dependence upon claim 13.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations recited by claim 16 are each recited within base claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kelsen (WO 2017/053553 A1), in view of Moriura et al. (U.S. Pub. No. 2021/0031789 A1; hereinafter known as “Moriura”).
Regarding claim 1, Kelsen discloses a digital aroma system (Abstract) comprising: a processor ([0004]; [0006]; [0058]); a fragrance module comprising an anti-nausea dry fragrance cartridge each having a cartridge housing and a plurality of substrates infused with anti-nausea dry fragrance molecules within the cartridge housing ([0004]; [0058]; [0068]; [0084]; [0086]; [0090]; lavender, chamomile, and lemon are taught by the present specification to be anti-nausea fragrances); an air flow control system controlled by the processor for transmitting air through the anti-nausea dry fragrance cartridge ([0004]; [0056]; [0058]); a fan 265 or a pump for moving air through the digital aroma system ([0004]; [0007]; [0056]; [0067]); and wherein the processor opens a first valve to create a first flow path through the anti-nausea dry fragrance cartridge and the air is directed through the anti-nausea dry fragrance cartridge so some of the dry anti-motion sickness fragrance is transmitted from the anti-nausea dry fragrance cartridge ([0007]; [0056]; [0058]; [0067]; [0079]).  Kelsen also teaches that the system may be integrated within a vehicle and thus that the fragrance is transmitted to an interior of the vehicle ([0092]).  Kelsen fails to disclose a motion sensor coupled to the processor for detecting movements of the vehicle, wherein movement signals representing the movements of the vehicle are transmitted from the motion sensor to the processor, and when the movement signals are greater than a threshold value the processor controls the system to transmit the fragrance.  Moriura discloses an anti-motion sickness system (Abstract; [0001]; [0005]) comprising a motion sensor coupled 
Regarding claims 2 and 3, the combination of Kelsen and Moriura discloses the invention as claimed, see rejection supra, and Kelsen further discloses a user interface coupled to the processor having an input that is actuated to cause the digital aroma system to emit the anti-motion sickness fragrance, wherein the user interface is displayed on a mobile computing device running a mobile application program ([0005]; [0085]; [0089]).
Regarding claim 7, Kelsen discloses a digital aroma system (Abstract) comprising: a processor ([0004]; [0006]; [0058]); a fragrance module comprising a dry fragrance cartridge having a cartridge housing and a plurality of substrates infused with anti-nausea dry fragrance molecules within the cartridge housing ([0004]; [0058]; [0068]; [0084]; [0086]; [0090]; lavender, chamomile, and lemon are taught by the present specification to be anti-nausea fragrances); an air flow control system with valves controlled by the processor for transmitting air through the dry fragrance cartridge 265 or a pump for moving air through the digital aroma system ([0004]; [0007]; [0056]; [0067]); and wherein the processor directs the air through the dry fragrance cartridge so some of the anti-nausea dry fragrance molecules are transmitted from the dry fragrance cartridge ([0007]; [0056]; [0058]; [0067]; [0079]).  Kelsen also teaches that the system may be integrated within a vehicle and thus that the fragrance molecules are transmitted to an interior of the vehicle ([0092]).  Kelsen fails to disclose a GPS coupled to the processor for identifying a position and a velocity of the vehicle, a mapping system coupled to the processor for identifying a route that the vehicle is traveling on, and a motion sensor coupled to the processor for detecting movements of the vehicle, wherein when the processor determines that centripetal acceleration force on the vehicle due to a predicted velocity and curvatures of the road for a predetermined time exceed a predetermined value, the processor controls the system to transmit the fragrance molecules.  Moriura discloses an anti-motion sickness system (Abstract; [0001]; [0005]) comprising a GPS coupled to the processor for identifying a position and a velocity of the vehicle and a mapping system coupled to the processor for identifying a route that the vehicle is traveling on ([0023]-[0024]; [0033]-[0034]; [0071]; car navigation system), and a motion sensor coupled to the processor for detecting movements of a vehicle ([0020]-[0024]; [0033]; [0040]), wherein when the processor determines that centripetal acceleration force on the vehicle due to a predicted velocity and curvatures of the road for a predetermined time exceed a predetermined value, the processor controls the system to transmit fragrance molecules in order to mitigate or prevent motion sickness ([0023]-[0024]; [0036]-[0037]; [0054]; [0058]; [0071]; [0074]-[0075]; [0079]; [0092]-[0093]).  It would have been obvious to one 
Regarding claims 8 and 9, the combination of Kelsen and Moriura discloses the invention as claimed, see rejection supra, and Kelsen further discloses a user interface coupled to the processor having an input that is actuated to cause the digital aroma system to emit the anti-motion sickness fragrance, wherein the user interface is displayed on a mobile computing device running a mobile application program ([0005]; [0085]; [0089]).
Regarding claim 10, the combination of Kelsen and Moriura discloses the invention as claimed, see rejection supra, and further discloses a user database storing nausea locations for a plurality of users wherein when the vehicle is detected to be at one of the nausea locations, the processor opens a first valve to create a first flow path through the first cartridge containing an anti-motion sickness fragrance and the air is directed through the first cartridge so some of the dry anti-motion sickness fragrance is transmitted form the first cartridge to the interior of the vehicle in order to more accurately mitigate/prevent motion sickness (Moriura: [0042], [0079], [0099]-[0100]; Kelsen: [0007], [0056], [0058], [0067], [0079]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kelsen and Moriura with the user database further taught by Moriura in order to more accurately mitigate/prevent motion sickness.
265 or a pump for moving air through the digital aroma system ([0004]; [0007]; [0056]; [0067]); and wherein the processor opens a first valve to create a first flow path through a first cartridge containing an anti-motion sickness fragrance and the air is directed through the first cartridge so some of the dry anti-motion sickness fragrance is transmitted from the first cartridge ([0007]; [0056]; [0058]; [0067]; [0079]).  Kelsen also teaches that the system may be integrated within a vehicle and thus that the fragrance is transmitted to an interior of the vehicle ([0092]).  Kelsen fails to disclose a GPS coupled to the processor for identifying a position and a velocity of the vehicle, a mapping system coupled to the processor for identifying roads that the vehicle is traveling on, a motion sensor coupled to the processor for detecting movements of the vehicle, and a database in communication with the processor wherein the database stores user nausea locations for a plurality of users, wherein when the processor determines that the vehicle is traveling over at least one of the user nausea locations or at least one of the nausea locations for users in the nausea group, the processor 
Regarding claims 14 and 15, the combination of Kelsen and Moriura discloses the invention as claimed, see rejection supra, and Kelsen further discloses a user interface coupled to the processor having an input that is actuated to cause the digital aroma system to emit the anti-motion sickness fragrance, wherein the user interface is displayed on a mobile computing device running a mobile application program ([0005]; [0085]; [0089]).
.

Claims 4-6, 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kelsen and Moriura as applied to claims 1, 7, and 13 above, and further in view of Wan et al. (U.S. Pub. No. 2019/0022347 A1; hereinafter known as “Wan”).
Regarding claim 4, the combination of Kelsen and Moriura discloses the invention as claimed, see rejection supra, and Kelsen further discloses a user interface in communication with the processor ([0005]; [0089]).  The combination of Kelsen and Moriura fails to disclose a nausea level input for inputting a user’s level of nausea wherein a quantity of the anti-motion sickness fragrance transmitted from the anti-nausea dry fragrance cartridge by the processor is proportional to the user’s level of nausea.  Wan discloses an anti-motion sickness system for a vehicle (Abstract) comprising a user interface in communication with a processor ([0040]), wherein the user interface comprises a nausea level input for inputting a user’s level of nausea ([0048]; [0050]; [0054]), and wherein a quantity of fragrance transmitted by the processor is proportional to the user’s level of nausea in order to provide mitigation commensurate with motion sickness level and/or user preferences ([0057]-[0058]; aroma and intensity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of 
Regarding claim 5, the combination of Kelsen, Moriura, and Wan discloses the invention as claimed, see rejection supra, and Wan further discloses that the nausea level input has a low nausea level input and a high nausea level input, wherein a lower quantity of the anti-motion sickness fragrance is transmitted from the anti-nausea dry fragrance cartridge by the processor when the low nausea level input is actuated and a higher quantity of the anti-motion sickness fragrance is transmitted from the anti-nausea dry fragrance cartridge by the processor when the high nausea level input is actuated ([0048]; [0050]; [0054]; [0057]-[0058]).
Regarding claim 6, the combination of Kelsen, Moriura, and Wan discloses the invention as claimed, see rejection supra, and Kelsen further discloses that the fragrance module includes a plurality of substrates infused with dry fragrance molecules that are not anti-nausea dry fragrance molecules ([0090]-[0091]; rose and strawberry are not anti-nausea fragrances).
Regarding claim 11, the combination of Kelsen and Moriura discloses the invention as claimed, see rejection supra, and further discloses a user interface in communication with the processor (Kelsen: [0005], [0089]) and a user database storing nausea locations for a plurality of users wherein when the vehicle is detected to be at one of the nausea locations, the processor opens a first valve to create a first flow path through the first cartridge containing an anti-motion sickness fragrance and the air is directed through the first cartridge so some of the dry anti-motion sickness fragrance is transmitted form the first cartridge to the interior of the vehicle in order to more 
The combination of Kelsen and Moriura fails to disclose a nausea level input for inputting a user’s level of nausea wherein a quantity of the anti-motion sickness fragrance transmitted from the dry fragrance cartridge by the processor is proportional to the user’s level of nausea.  Wan discloses an anti-motion sickness system for a vehicle (Abstract) comprising a user interface in communication with a processor ([0040]), wherein the user interface comprises a nausea level input for inputting a user’s level of nausea ([0048]; [0050]; [0054]), and wherein a quantity of fragrance transmitted by the processor is proportional to the user’s level of nausea in order to provide mitigation commensurate with motion sickness level and/or user preferences ([0057]-[0058]; aroma and intensity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kelsen and Moriura with a nausea level input, as taught by Wan, in order to provide mitigation commensurate with motion sickness level and/or user preferences.
Regarding claim 12, the combination of Kelsen and Moriura discloses the invention as claimed, see rejection supra, and Kelsen further discloses a user interface in communication with the processor ([0005]; [0089]).  The combination of Kelsen and Moriura fails to disclose a nausea level input for inputting a user’s level of nausea wherein a lower quantity of the anti-motion sickness fragrance is transmitted from the 
Regarding claim 17, the combination of Kelsen and Moriura discloses the invention as claimed, see rejection supra, and Kelsen further discloses a user interface in communication with the processor ([0005]; [0089]).  The combination of Kelsen and Moriura fails to disclose a nausea level input for inputting a user’s level of nausea wherein a quantity of the anti-motion sickness fragrance transmitted from the first cartridge by the processor is proportional to the user’s level of nausea.  Wan discloses an anti-motion sickness system for a vehicle (Abstract) comprising a user interface in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THADDEUS B COX/Primary Examiner, Art Unit 3791